




Exhibit 10.3


THIRD AMENDMENT TO CONSULTING AGREEMENT
This third Amendment to Consulting Agreement (this “Amendment”), is entered into
as of September 11, 2013, by and among Pacira Pharmaceuticals, Inc., a
California corporation (the “Company”), and Gary Pace (“Consultant”).
This Amendment amends the Second Amended and Restated Consulting Agreement dated
August 17, 2012 by and among the Company, and Consultant (the “Original
Agreement”). If there is any conflict between the provisions of this Amendment
and those in the Original Agreement, the provisions of this Amendment govern.
Except as expressly stated in this Amendment, capitalized terms used and not
defined herein have the same meanings defined in the Original Agreement. Except
as expressly amended herein, all other terms and provisions of the Original
Agreement remain in full force and effect.
AGREEMENT
NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
Exhibit A to the Original Agreement is hereby amended in its entirety and
replaced with the Exhibit A attached hereto.
















[Remainder of Page Intentionally Left Blank]


























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




PACIRA PHARMACEUTICALS, INC.
By: /s/ Dave Stack________________
Name: Dave Stack
Title: President and CEO






CONSULTANT




/s/ Gary Pace_______________
Gary Pace
















































































--------------------------------------------------------------------------------




AMENDMENT TO EXHIBIT A




Scope of Services of Consultant:


The scope of consulting work contemplated by this Agreement shall be as follows:
Consultant will act as a Technical Advisor to the professional responsible for
the management of the Science Center activities, currently the CFO, relating to
the Company’s product development and manufacturing functions. Consultant will
work the equivalent of 2 days per month at the rate of $2,500 per day.






Consulting Fees:
Consultant shall be compensated at the rate of $5,000 per month, to be billed
monthly via invoice.
Invoices shall be paid within thirty (30) days of receipt at Pacira. Total
charges of annual billing not to exceed $60,000. Invoices must be sent
electronically to Accountspayable@pacira.com.


Payment info on file if no changes.


Exhibit B:
Form W-9 - Request for Taxpayer Identification Number and Certification along
with the Consulting Agreement on file if no changes.


Reimbursement of Expenses:
Pacira Pharmaceuticals will reimburse consultant for all pre-approved travel and
related expenses.
The consultant is responsible for making all travel arrangements through his/her
travel agent or Pacira’s travel agency, unless otherwise instructed.
Expense reports should be submitted to Pacira with corresponding receipts within
five (5) days of the completed travel.


Pacira Pharmaceuticals Contact:
Name James Scibetta
Title CFO
Pacira Pharmaceuticals, Inc.
5 Sylvan Way
Parsippany, NJ 07054









